897 N.E.2d 457 (2008)
In the Matter of Paul G. CROUSHORE, Respondent.
No. 98S00-0604-DI-140.
Supreme Court of Indiana.
December 4, 2008.

PUBLISHED ORDER GRANTING RELEASE FROM DISCIPLINARY PROBATION
On July 12, 2006, this Court entered an order of reciprocal discipline, suspending Respondent from the practice of law in Indiana for a period of 12 months, all of which was stayed providing that Respondent complied with certain terms and conditions of probation imposed by the Supreme Court of Ohio for a period of two years. On November 4, 2008, Respondent filed an application for termination of probation and affidavit of compliance representing that Respondent has successfully completed the term of probation. On November 13, 2008, the Commission filed a "No Objection to Termination of Probation," stating it has no objection to termination of Respondent's probation in Indiana.
Being duly advised, the Court GRANTS the application and ORDERS that Respondent be released from disciplinary probation and unconditionally reinstated to the practice of law in this State effective immediately.
The Clerk of this Court is directed to forward notice of this Order to Respondent or Respondent's attorney, to the Indiana Supreme Court Disciplinary Commission, to all other entities entitled to notice of actions related to suspensions under Admission and Discipline Rule 23(3)(d), and to Thomson/West for publication in the bound volumes of this Court's decisions.
All Justices concur.